Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The amendment filed 8/2/22 has been entered. Claims 3, 6, 9, 11, 13, 16, 18, 20-23, 27-28, 30, 32, 35-36, 41-43, 46-54, 56-59, 61-61 and 64-66 have been cancelled. Claims 1, 4, 7-8, 19, 33, 37, 55 and  63 have been amended. Claim 67 has been added. Claims 1-2, 4-5, 7-8, 10, 12, 14-15, 17, 19, 24-26, 29, 31, 33-34, 37-40, 44-45, 55, 60, 63,  and 67 are pending. Claims 1-2, 4-5, 7-8, 10, 12, 14-15, 17, 19, 24-26, 29, 31, 55, 60 and 63 are withdrawn. Claims 33-34, 37-40, 44-45 and 67 are under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Information Disclosure Statement
The information disclosure statements filed 11/5/2019, 8/12/2022 and 9/1/2022 have been considered.  Initialed copies are enclosed.



Election/Restrictions
Applicant's election with traverse of Group II, claims 33-34, 37-40, 44-47 and 66-67 in Paper No. 20220527 is acknowledged.  The traversal is on the ground(s) that Groups I and II share the special technical feature of a “method for isolation of polysaccharide from Neisseria meningitidis…adding a detergent comprising sodium dodecyl sulfate as set forth in Group II claims and in addition Group IV and V require the technical feature of isolated polysaccharide from Neisseria meningitidis using an anionic detergent (sodium dodecyl sulfate). Applicants submit that the claimed method is novel and non-obvious over Shankar et al. WO 2014/080423. Applicants argue that Shankar does not disclose or suggest a method of isolation of polysaccharide from Neisseria meningitidis  selected from serotype A and serotype X…adding a detergent comprising sodium dodecyl sulfate to a crude polysaccharide solution and that instead Shankar at page 4discloses preparing MenX polysaccharide by “utilizing a) a fermentation medium containing casamino acid along with other components.” Therefore, Applicants state that Shankar does not disclose or suggest isolating polysaccharide from N. meningitidis using sodium dodecyl sulfate and as such the claimed method is novel and non-obvious over the prior art of record and therefore, is a special technical feature that is shared by Groups I, II, IV and V.
Applicants argument has been carefully considered but is not found persuasive. This is because Faurer et al. WO 98/32873 7/30/1998  disclose the technical feature stated by Applicants i.e. isolated polysaccharide from N. meningitidis using an anionic detergent such as sodium dodecyl sulfate. Faurer et al discloses polysaccharides isolated from N. meningitidis using  the anionic detergent  sodium dodecyl sulfate (SDS). See machine translation of the description:
A further preferred embodiment of the invention relates to a method in which the polysaccharides originate from gram-negative bacteria. In a particularly preferred embodiment, the gram-negative bacteria are bacteria of the genus Haemophilus, Neisseria, Klebsiella or Escherichia and in particular of the species Haemophilus influenzae (type b), Neisseria meningitidis, Klebsiella pneumoniae or Escherichia coli. The polysaccharides in question here are capsular polysaccharides.
The isolation of polysaccharides from bacteria of these genera or Species is particularly preferred because these polysaccharides are suitable for vaccination against the following diseases: meningitis, epiglottitis, otitis media, pneumonia, arthritis, sepsis, nosocomial infections, urinary tract infections and gastroenteritis.
In a further preferred embodiment of the method according to the invention, the detergent is an anionic surfactant. Particularly preferred is a process wherein the anionic surfactant is an alkyl sulphate, for example sodium dodecyl sulphate (SDS).

Thus, Applicants arguments regarding the restriction between Groups I, II, IV and V is not found persuasive. In addition, as amended, Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature: this is because Group I is drawn to a method of isolation of polysaccharide from N. meningitidis selected from serotype C, serotype W and serotype Y, while Group II is drawn to a method of isolation of polysaccharide from N. meningitidis selected from serotype A and serotype X and the method of Group I also includes addition of sodium hydroxide to the solution which is not found in the method of isolation of the different polysaccharides of Group II.
The requirement is still deemed proper and is therefore made FINAL.
Claim 1-2, 4-5, 7-8, 10, 12, 14-15, 17, 19, 24-26, 29, 31, 55, 60 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in Paper No. 2022052.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33-34, 37-40, 44-45 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 33 is drawn to a method of isolation of polysaccharide from N. meningitidis selected from serotype A and serotype X. However, the method steps of the claim do  not state that crude polysaccharide composition comprises polysaccharide  N. meningitidis serotype A  or serotype X and that the method steps result in purified polysaccharide of N. meningitidis serotype A  or serotype X.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 33-34, 37-39,  44,  and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. WO 2014/080423 cited IDS 5/30/14 cited in IDS in view of Faurer et al. WO 98/32873 7/30/1998.  
Claim 33: Shankar et al disclose a method for isolation of polysaccharide from Neisseria meningitidis serotype X; said method comprising the following steps:
Adding a detergent comprising an anionic detergent such as deoxycholate to a crude polysaccharide solution;
Adding EDTA (ethylenediaminetetraacetic acid) and sodium acetate to the solution;
Subjecting the solution to alcohol precipitation, followed by centrifugation and retention of supernatant; 
Removing the detergent present in the supernatant with ethanol treatment;
Concentration and diafiltrating (using tangential flow filtration “TFF) the polysaccharide.
Wherein the purified polysaccharide obtained has a recovery of 60-65%  or 60%-70%.
See  page 7 lines 4-6, protocols 1-3 especially protocol 3 on page 14-15; page 16 lines 5-8, page 19-20 claim 3-4.
	Claim 34, 44: the method of claim 33, wherein the method further comprises the following steps:
Mixing the polysaccharide solution with a cationic detergent such as cetylmethylammonium bromide 3%-4%  w/v 
Subjecting the solution to centrifugation and collection of a pellet
Dissolving the pellet in alcohol (ethanol), followed by salt based precipitation (NaCl).
See page 6 lines 24-25, protocol 3 pages 14-15, page 20 claim 4.
The purified polysaccharide has protein impurity less than 1%, nucleic acid impurity less than 1% and endotoxin impurity less than 50 EU/microgram. See Table 11 on page 15-16.
	Shankar et al does not disclose that sodium dodecyl sulfate is added to the crude polysaccharide solution.
Faurer et al  disclose a method of purifying  polysaccharides from N. meningitidis culture comprising adding to the crude polysaccharide solution comprising polysaccharides from N. meningitidis an anionic detergent such as sodium dodecyl sulfate in order to eliminate non-covalent interactions between polysaccharides, lipopolysaccharides and proteins.
 Faurer et al disclose the advantage of using SDS, among other things, is that SDS can be obtained from a large number of manufacturers and has a favorable sales price. Faurer et al disclose the concentration of the SDS in the solution is at most 20% between 0.1% and 4%.
The method according to the invention is based on a selective alcohol precipitation in the presence of at least one detergent which eliminates non-covalent interactions between polysaccharides, lipopolysaccharides and proteins
The invention thus relates to a method for isolating polysaccharides, in which the following steps are carried out: (a) mixing a bacterial polysaccharide fraction with a detergent solution; (b) adding alcohol to a final concentration below that at which the polysaccharide precipitates; (c) mixing the solution; (d) filtering the solution; (e) Separation of the polysaccharide from detergent and alcohol.
A further preferred embodiment of the invention relates to a method in which the polysaccharides originate from gram-negative bacteria. In a particularly preferred embodiment, the gram-negative bacteria are bacteria of the genus Haemophilus, Neisseria, Klebsiella or Escherichia and in particular of the species Haemophilus influenzae (type b), Neisseria meningitidis, Klebsiella pneumoniae or Escherichia coli. The polysaccharides in question here are capsular polysaccharides.
The isolation of polysaccharides from bacteria of these genera or Species is particularly preferred because these polysaccharides are suitable for vaccination against the following diseases: meningitis, epiglottitis, otitis media, pneumonia, arthritis, sepsis, nosocomial infections, urinary tract infections and gastroenteritis.
In a further preferred embodiment of the method according to the invention, the detergent is an anionic surfactant. Particularly preferred is a process wherein the anionic surfactant is an alkyl sulphate, for example sodium dodecyl sulphate (SDS).
The advantage of using SDS in the method according to the invention is, among other things, that SDS can be obtained from a large number of manufacturers and has a favorable sales price.
In a further particularly preferred embodiment of the method according to the invention, the surfactant concentration in the solution added to the polysaccharide fraction in step (a) above is at most 20% (wt. /wt). As already mentioned above, the surfactant is preferably an alkyl sulphate and for example SDS.
According to the invention, a process is particularly preferred in which the surfactant concentration in the polysaccharide solution, for example the SDS concentration, is 0.1% to 4% (final concentration, wt. /wt).


It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have substituted the anionic detergent of Shankar et al in step a with another anionic detergent SDS suitable for the same purpose of precipitating the polysaccharide from the crude polysaccharide solution, thus resulting in the instant invention with a reasonable success. 
The results of the substitution would have been predictable as both anionic detergents can be used in a method of purifying polysaccharides from Neisseria meningitidis wherein either anionic detergent can be added to the crude polysaccharide solution for the purpose of precipitating the polysaccharide from the crude solution.
See rationale for prima facie case of obviousness: Simple substitution of one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.
In addition,  or in the alternative, another rationale for a prima facie case of obviousness is some teaching, suggestion or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art references teachings to arrive at the claimed invention. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143.
The motivation to substitute the anionic detergents is that both Kankar et al and Faurer et al require addition of anionic detergent to crude polysaccharide solution, and Faurer et al disclose that the advantage of using SDS, among other things, is that the SDS can be obtained from a large number of manufacturers and has a favorable sales price.


Claim(s)  45 is rejected under 35 U.S.C. 103 as being unpatentable over Shankar et al. WO 2014/080423 5/30/14 cited in IDS in view of Faurer et al. WO 98/32873 7/30/1998 as applied to claims 33-34, 37-39,  44,  and 67 above, further in view Hao et al. CN 102653565 9/5/2012.
The combination of Shankar et al and Faurer et al does not disclose that the final concentration of cetyltrimethylammonium bromide (CTAB) is in the range of 0.5 to less than 1%.
Hao et al disclose a method of purification of capsular polysaccharides from N. meningitidis wherein the final concentration of CTAB used in the purification process is -0.1%-2%. See title, abstract,  paragraphs 1, 12, 20 and 24.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have used a final concentration of CTAB in the range of 0.5 to less than 1% in the method of Shankar et al and Faurer et al as combined, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Hao et al disclose that a final concentration of CTAB at 0.1% to 2% can be used in the purification process steps of N. meningitis polysaccharide. Thus, adjusting the CTAB concentration from 3%-4% to 0.1% to 2% would have been prima facie obvious. A prima facie case of obviousness exists due to the overlapping ranges: in the range of 0.5 to less than 1% CTAB as claimed as compared to 0.1% to 2% as disclosed by Hao. See MPEP 2144.05 (I) -overlapping ranges.

Status of the Claims
Claims 33-34, 37-40, 44-45 and 67 are rejected. Claims 1-2, 4-5, 7-8, 10, 12, 14-15, 17, 19, 24-26, 29, 31, 55, 60 and 63 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645